FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LEONARDO BELLO-RAMIREZ,                           No. 08-74987

               Petitioner,                        Agency No. A077-973-199

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Leonardo Bello-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming

an immigration judge’s decision finding him removable for participating in alien

smuggling. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107

(9th Cir. 2003), and review for substantial evidence the agency’s findings of fact,

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir. 2007). We deny in

part and dismiss in part the petition for review.

      The agency did not violate due process by according Bello-Ramirez’s Form

I-213 full weight because the form was probative and its admission was not

fundamentally unfair, and the preparing officer testified at the hearing regarding

the procedures for creating such forms. See Espinoza v. INS, 45 F.3d 308, 310 (9th

Cir. 1995) (noting that “[t]he sole test for admission of evidence [in a deportation

proceeding] is whether the evidence is probative and its admission is

fundamentally fair”).

      Contrary to Bello-Ramirez’s contention, his Form I-213 provides substantial

evidence to support the agency’s conclusion that he is removable for knowingly

engaging in alien smuggling in violation of 8 U.S.C. § 1182(a)(6)(E)(i). See Urzua

Covarrubias, 487 F.3d at 748-49.

      We lack jurisdiction to review Bello-Ramirez’s contentions concerning

8 C.F.R. § 287.3(c) and his detention because he failed to exhaust these issues

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).




                                           2                                   08-74987
Bello-Ramirez’s remaining contentions are not persuasive.

PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                  3                         08-74987